DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 5/24/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 claims the plurality of “surfactants”, “waxes” and “compounds”. It is unclear if more than one surfactant, wax and compound is present in the emulsion or if there is one single surfactant, wax and compound. Clarification is needed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langford (20080216715).
Langford teaches a compound.
Langford, Table 2, formulation 1, teaches Kaolin (inorganic compounds having a particle size of 177 microns) in the amount of 2.1%, Rhoplex in the amount of 9.8%, Triton .18% (surfactant), water in the amount of 16.9% and octowax (wax) in the amount of 7.13%.
Langford, paragraph 42 of the PGPUB, teaches surfactants were generally included in the joint compound formulations when the dust reducing additive included an oil to help emulsify the oil and combine it with a water based joint compound.

Regarding claims 4 and 5, Langford, paragraph 40 of the PGPUB, teaches octowax 321 is a type of paraffin wax. 

Regarding claim 7, Langford teaches kaolin. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 rejected under 35 U.S.C. 103 as being unpatentable over Ayambem et al (20140352866) in view of Mosquet et al (20060100341). 
Ayambem teaches neutral aqueous wax emulsions. 
Ayambem, paragraph 10 of the PGPUB, teaches a wax emulsion for manufacture of wallboard, which can comprise water, a lignosulfonic acid or a salt thereof, at least one wax selected from the group consisting of slack wax, montan wax, and paraffin wax, and a stabilizer.
Ayambem, paragraph 13 of the PGPGUB, teaches the emulsion can comprise water in an amount of about 40% to about 70% by weight of the emulsion.
Ayambem, paragraph 25 of the PGPUB, teaches if used, a dispersant and/or surfactant may comprise about 0.01% to about 5.0% by weight of the improved wax emulsion formulation composition. 
Ayambem, paragraph 26 of the PGPUB, teaches the total wax content may be about 40% to about 60%. 
Ayambem, paragraph 35 of the PGPUB, teaches the wax emulsion may further include other additives, including without limitation additional fillers, binders, additional adhesives and/or catalysts. Such additives are preferably present in minor amounts and are provided in amounts which will not materially affect the resulting composite board properties. Preferably no more than 30% by weight, more prefer ably no more than 10%, and most preferably no more than 5% by weight of such additives are present in the wax emulsion.
Ayambem, paragraph 42 of the PGPUB, teaches other uses for the improved wax emulsion may include use in building products such as engineered wood, oriented strand board, dust suppression in glass wool, pack aging, and general waterproofing.
Although Ayambem teaches fillers, Ayambem does not teach specific fillers. 
Mosquet, paragraph 65 of the PGPUB, teaches aqueous emulsions comprising at least one paraffin wax (a), alone or in com bination with at least one other hydrocarbon compound (b) and/or hydrocarbon compound (c), such as a hydrocarbon wax or oil which is solid or liquid at ambient temperature, and also comprising at least one latex formed of a colloidal aqueous emulsion of at least one polymer and at least one pulverulent filler of inorganic and/or organic origin.
Mosquet, paragraphs 94-95 of the PGPUB, teaches pulverulent filler of inorganic or organic origin, the median particle size of which is between 1 μm and 100 μm and the distribution of which is between 0 μm and 300 μm.
The pulverulent inorganic filler is preferably chosen from the group consisting of calcium carbonate, clays and kaolin, alumina, microsilica, silica fume and barium sulfate, used alone or as a mixture.
Mosquet, paragraph 224 of the PGPUB, teaches the same compositions devoid of said pulverulent inorganic fillers (controls) shows that the inorganic filler in combination with a latex greatly increases the adhesiveness.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate pulverulent inorganic fillers having a median particle size of which is between 1 μm and 100 μm solely or in combination with a latex as taught by Mosquet as the filler as taught by Ayambem as pulverulent inorganic fillers having a median particle size of which is between 1 μm and 100 μm solely or in combination with a latex greatly can increase the adhesiveness when making building products. 

Regarding claims 4-5, Ayambem teaches paraffin wax. 

Regarding claim 6, Mosquet, paragraph 95 of the PGPUB, teaches the pulverulent inorganic filler is preferably chosen from the group consisting of calcium carbonate, clays and kaolin, alumina, microsilica, silica fume and barium sulfate, used alone or as a mixture.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ayambem et al (20140352866) in view of Mosquet et al (20060100341) as applied to claim 6 and further in view of Okada et al (5369183). 
Mosquet, paragraph 95 of the PGPUB, teaches the pulverulent inorganic filler is preferably chosen from the group consisting of calcium carbonate, clays and kaolin, alumina, microsilica, silica fume and barium sulfate, used alone or as a mixture.
Although Mosquet teaches specific fillers, Mosquet does not teach the filler to be agalmatolite. 
Okada, col. 6, teaches a filler can be compounded to prepare a composite for moldings of this invention in accordance with the application object of preparing moldings. The filler is exemplified by silicate salts, such as aluminum silicates (clay, bentonite, feldspar, mica, etc.), hydrous aluminum silicates (kaolin, agalmatolite clay, etc.), magnesium silicates (talc, asbestos, etc.), calcium silicate, pumice powder etc.), silicic acids (silica sand, quartz pow der, diatomaceous earth, etc.), metal oxides (alumina, titanium oxide, magnesium oxide, zinc oxide, etc.), carbonate salts (calcium carbonate, barium carbonate). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate to use agalmatolite as taught by Okada as a filler as taught by the references above as agalmatolite is one specific clay that can be used in building products. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20020128367 teaches aqueous composition for wood stains. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/22/22